Name: Council Regulation (EC) No 1146/2002 of 25 June 2002 amending Regulation (EC) No 3050/95 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft
 Type: Regulation
 Subject Matter: mechanical engineering;  EU finance;  tariff policy;  air and space transport;  production
 Date Published: nan

 Avis juridique important|32002R1146Council Regulation (EC) No 1146/2002 of 25 June 2002 amending Regulation (EC) No 3050/95 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraft Official Journal L 170 , 29/06/2002 P. 0007 - 0007Council Regulation (EC) No 1146/2002of 25 June 2002amending Regulation (EC) No 3050/95 temporarily suspending the autonomous Common Customs Tariff duties on a number of products intended for the construction, maintenance and repair of aircraftTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Regulation (EC) No 3050/95(1) Common Customs Tariff duties for a number of products intended for the construction, maintenance and repair of aircraft were suspended in full. However, import duties for these products are only suspended when they are subject to an end-use control in accordance with the provisions of Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(2) (hereinafter referred to as the "Customs Code") and of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), that is to say, when they are used for aircraft only.(2) Similar tariff suspensions combined with the same end-use provisions of the Customs Code were introduced in Section II, B, of the Preliminary Provisions of the Combined Nomenclature in connection with the GATT aircraft agreement. The end-use for these products was the manufacture, repair, maintenance, rebuilding, modification or conversion, not only of civil aircraft, but also of ground flying trainers for civil use.(3) In view of the above it is appropriate to amend Regulation (EC) No 3050/95 in order to align its end-use provision with the provisions of the Combined Nomenclature and to extend the autonomous tariff suspension introduced by Regulation (EC) No 3050/95 to ground flying trainers for civil use. The extension will also simplify the administration and control of the end-use for the economic operators and the customs authorities.(4) Having regard to the economic importance of this Regulation, it is necessary to invoke the ground of urgency provided for in point I(3) of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 3050/95, the first sentence shall be replaced by the following: "The autonomous Common Customs Tariff duties for the products listed in the Annex shall be totally suspended, provided that those products are intended for the construction, maintenance and repair of aircraft of an unladen weight exceeding 2000 kilograms and of ground flying trainers for civil use."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 25 June 2002.For the CouncilThe PresidentJ. Matas I Palou(1) OJ L 320, 30.12.1995, p. 1.(2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by European Parliament and Council Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002, p. 11).